UNITED STATES COURT OF APPEALS
Filed 12/23/96
                                         TENTH CIRCUIT



 In re: ALLAN R. CRUMP and SHIR-
 LEY A. CRUMP,

                  Debtors,
 ---------------------------------------------------

 ALLAN R. CRUMP, SHIRLEY A.
 CRUMP,

                 Appellants,

           v.                                                No. 96-1157
                                                         (D.C. No. 95-N-582)
 INTERNAL REVENUE SERVICE, MI-                              (D. Colorado)
 CHAEL PIPPIN, JUDY PIPPIN,

                 Appellees.




                                   ORDER AND JUDGMENT*


Before ANDERSON, LOGAN and MURPHY, Circuit Judges.


       After examining the briefs and the appellate record, this three-judge panel has

determined unanimously that oral argument would not be of material assistance in the



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is

therefore ordered submitted without oral argument.

       Debtors Allan R. Crump and Shirley A. Crump appeal the decision of the district

court affirming the United States Bankruptcy Court’s denial of their application for a

show cause order against appellees Michael Pippin and Judy Pippin.1 Debtors requested,

inter alia, that the bankruptcy court order appellees to show cause why they should not be

held in contempt for violating the automatic stay provision of 11 U.S.C. § 362 by

attempting to gain possession of property that the Internal Revenue Service seized from

debtors and sold to appellees. Debtors asked the court to order appellees to pay exem-

plary damages, to cease attempts to obtain possession of the property, and other relief.

The bankruptcy court found that because debtors sought declaratory, injunctive and

monetary relief, they were required under Bankruptcy Rule 7001 to bring their claim as an

adversary proceeding.

       We have reviewed the briefs and the record and are satisfied that the district court

accurately summarized the facts and correctly applied the law. We cannot add signifi-

cantly to the analysis of the district court in its Order and Memorandum of Decision of

March 28, 1996, and therefore AFFIRM for substantially the reasons stated therein.



       1
         The judgment appealed from also involved the district court’s affirmance of the
bankruptcy court’s order denying in part debtors’ objection to the Internal Revenue
Service’s proof of claim. Debtors do not raise the proof of claim issue in their briefs on
appeal; thus they have waived any allegation of error as to that decision.

                                            -2-
-3-
The mandate shall issue forthwith.

                                           Entered for the Court

                                           James K. Logan
                                           Circuit Judge




                                     -4-